Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-2 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits : 
parent US continuation 16114224 20180828 parent-grant-document US 11363547 child US 17719398parent US continuation 15286600 20161006 parent-grant-document US 10080204 child US 16114224parent US continuation 14792822 20150707 parent-grant-document US 9496976 child US 15286600parent US continuation 13775158 20130223 parent-grant-document US 9113380 child US 14792822parent US continuation 13617679 20120914 parent-grant-document US 8406218 child US 13775158parent US continuation 13036787 20110228 parent-grant-document US 8311031 child US 13617679parent US continuation 12162237 20080725 parent-grant-document US 7969964 WO continuation PCT/KR2007/003573 20070725 child US 13036787.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent No. 11,363,547 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application merely broadens the scope of the claim 1  of the A Patent by eliminating the elements and their functions of the independent claims, and claims 1-2 of this instant application is therefore an obvious variant thereof.
Instant Application 17719398
Patent 11,363,547
1. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting a primary synchronization signal and a secondary synchronization signal from a received signal; and identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal; wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A communication method, comprising: receiving at least a part of a frame, wherein the frame consists of twenty units including a first unit and a second unit, wherein the first unit comprises a first set of Orthogonal Frequency Division Multiplexing (OFDM) symbols including a first OFDM symbol and a second OFDM symbol, the second unit comprises a second set of OFDM symbols including a third OFDM symbol and a fourth OFDM symbol, the first OFDM symbol comprises a first primary synchronization signal, the second OFDM symbol comprises a first secondary synchronization signal, the third OFDM symbol comprises the first primary synchronization signal and the fourth OFDM symbol comprises a second secondary synchronization signal; determining a first identifier based on the first primary synchronization signal; determining a second identifier based on one of the first secondary synchronization signal and the second secondary synchronization signal; and determining a cell identifier based on the first identifier and the second identifier, wherein: the first secondary synchronization signal and the second secondary synchronization signal are different, the first OFDM symbol comprising the first primary synchronization signal and the second OFDM symbol comprising the first secondary synchronization signal are last two OFDM symbols of the first unit, the third OFDM symbol comprising the first primary synchronization signal and the fourth OFDM symbol comprising the second secondary synchronization signal are last two OFDM symbols of the second unit, the first OFDM symbol comprises a first set of subcarriers ranging from a first subcarrier to a second subcarrier and the second OFDM symbol comprises a second set of subcarriers ranging from a third subcarrier to a fourth subcarrier; the first primary synchronization signal occupies the first set of subcarriers and the first secondary synchronization signal occupies the second set of subcarriers; and both the first subcarrier and the third subcarrier occupy a first frequency and both the second subcarrier and fourth subcarrier occupy a second frequency.
2. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating a secondary synchronization signal and a primary synchronization signal; and generating the forward link frame using the secondary synchronization signal and the primary synchronization signal, wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal, and wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A communication method, comprising: receiving at least a part of a frame, wherein the frame consists of twenty units including a first unit and a second unit, wherein the first unit comprises a first set of Orthogonal Frequency Division Multiplexing (OFDM) symbols including a first OFDM symbol and a second OFDM symbol, the second unit comprises a second set of OFDM symbols including a third OFDM symbol and a fourth OFDM symbol, the first OFDM symbol comprises a first primary synchronization signal, the second OFDM symbol comprises a first secondary synchronization signal, the third OFDM symbol comprises the first primary synchronization signal and the fourth OFDM symbol comprises a second secondary synchronization signal; determining a first identifier based on the first primary synchronization signal; determining a second identifier based on one of the first secondary synchronization signal and the second secondary synchronization signal; and determining a cell identifier based on the first identifier and the second identifier, wherein: the first secondary synchronization signal and the second secondary synchronization signal are different, the first OFDM symbol comprising the first primary synchronization signal and the second OFDM symbol comprising the first secondary synchronization signal are last two OFDM symbols of the first unit, the third OFDM symbol comprising the first primary synchronization signal and the fourth OFDM symbol comprising the second secondary synchronization signal are last two OFDM symbols of the second unit, the first OFDM symbol comprises a first set of subcarriers ranging from a first subcarrier to a second subcarrier and the second OFDM symbol comprises a second set of subcarriers ranging from a third subcarrier to a fourth subcarrier; the first primary synchronization signal occupies the first set of subcarriers and the first secondary synchronization signal occupies the second set of subcarriers; and both the first subcarrier and the third subcarrier occupy a first frequency and both the second subcarrier and fourth subcarrier occupy a second frequency.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 12 of the instant application merely broaden the scope of the claim 1 of patent 11,363,547.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent No. 10,080,204 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claims 1-2  of the A Patent by eliminating the elements and their functions of the independent claims, and claim 1 of this instant application is therefore an obvious variant thereof.
Instant Application 17719398
Patent 10,080,204
1. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting a primary synchronization signal and a secondary synchronization signal from a received signal; and identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal; wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A communication method, comprising: receiving at least a part of a frame, wherein the frame consists of twenty units including a first unit and a second unit, wherein the first unit comprises a first set of Orthogonal Frequency Division Multiplexing (OFDM) symbols including a first OFDM symbol and a second OFDM symbol, the second unit comprises a second set of OFDM symbols including a third OFDM symbol and a fourth OFDM symbol, the first OFDM symbol comprises a first primary synchronization signal, the second OFDM symbol comprises a first secondary synchronization signal, the third OFDM symbol comprises the first primary synchronization signal and the fourth OFDM symbol comprises a second secondary synchronization signal; determining a first identifier based on the first primary synchronization signal; determining a second identifier based on one of the first secondary synchronization signal and the second secondary synchronization signal; and determining a cell identifier based on the first identifier and the second identifier, wherein: the first secondary synchronization signal and the second secondary synchronization signal are different, the first OFDM symbol and the second OFDM symbol are contiguous, the third OFDM symbol and the fourth OFDM symbol are contiguous, the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit, and the second identifier indicates one group of cells among a plurality of groups of cells, and the first identifier indicates a cell within the one group of cells.
2. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating a secondary synchronization signal and a primary synchronization signal; and generating the forward link frame using the secondary synchronization signal and the primary synchronization signal, wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal, and wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A communication method, comprising: receiving at least a part of a frame, wherein the frame consists of twenty units including a first unit and a second unit, wherein the first unit comprises a first set of Orthogonal Frequency Division Multiplexing (OFDM) symbols including a first OFDM symbol and a second OFDM symbol, the second unit comprises a second set of OFDM symbols including a third OFDM symbol and a fourth OFDM symbol, the first OFDM symbol comprises a first primary synchronization signal, the second OFDM symbol comprises a first secondary synchronization signal, the third OFDM symbol comprises the first primary synchronization signal and the fourth OFDM symbol comprises a second secondary synchronization signal; determining a first identifier based on the first primary synchronization signal; determining a second identifier based on one of the first secondary synchronization signal and the second secondary synchronization signal; and determining a cell identifier based on the first identifier and the second identifier, wherein: the first secondary synchronization signal and the second secondary synchronization signal are different, the first OFDM symbol and the second OFDM symbol are contiguous, the third OFDM symbol and the fourth OFDM symbol are contiguous, the first OFDM symbol and the second OFDM symbol are last two OFDM symbols of the first unit, the third OFDM symbol and the fourth OFDM symbol are last two OFDM symbols of the second unit, and the second identifier indicates one group of cells among a plurality of groups of cells, and the first identifier indicates a cell within the one group of cells.














Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2 of the instant application merely broaden the scope of the claim 1 of patent 10,080,204.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of parent U.S. Patent No. 9,496,976 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application merely broadens the scope of the claims 1 and 9  of the A Patent by eliminating the elements and their functions of the independent claims, and claims 1-2 of this instant application is therefore an obvious variant thereof.
Instant Application 17719398
Patent 9,496,976
1. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting a primary synchronization signal and a secondary synchronization signal from a received signal; and identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal; wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A method of performing cell search by a mobile station in a wireless communication system, the method comprising: receiving a downlink transmission from a base station; detecting a first primary synchronization sequence contained in the downlink transmission, wherein the downlink transmission comprises a plurality of subframes sequentially arranged in time domain, each of the plurality of subframes containing a plurality of symbols sequentially arranged in time domain, wherein a first subframe in the downlink transmission includes a first symbol representing the first primary synchronization sequence; detecting a first secondary synchronization sequence contained in the downlink transmission, wherein a second subframe in the downlink transmission includes a second symbol representing the first secondary synchronization sequence; determining a first indicator based on the first primary synchronization sequence; determining a second indicator based on the first secondary synchronization sequence; determining a cell identifier based on the first indicator and the second indicator; and communicating with the base station, wherein the cell identifier identifies a cell of the base station, wherein the first subframe includes a third symbol representing a second secondary synchronization sequence, the third symbol being directly adjacent to the first symbol, and wherein the second subframe includes a fourth symbol representing a second primary synchronization sequence, the fourth symbol being directly adjacent to the second symbol.
2. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating a secondary synchronization signal and a primary synchronization signal; and generating the forward link frame using the secondary synchronization signal and the primary synchronization signal, wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal, and wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
9. A method of generating and transmitting downlink transmission by a base station in a wireless communication system, the method comprising: generating a first primary synchronization sequence; generating a second primary synchronization sequence; generating a first secondary synchronization sequence; generating a second secondary synchronization sequence; and transmitting the downlink transmission including the first and second primary synchronization sequences and the first and second secondary synchronization sequences, wherein the downlink transmission comprises a plurality of subframes sequentially arranged in time domain, each of the plurality of subframes containing a plurality of symbols sequentially arranged in time domain, wherein a first subframe in the downlink transmission includes a first symbol representing the first primary synchronization sequence, and wherein a second subframe in the downlink transmission includes a second symbol representing the first secondary synchronization sequence, wherein a first indicator is identified based on the first primary synchronization sequence, a second indicator is identified based on the first secondary synchronization sequence, and a cell identifier is identified based on the first indicator and the second indicator, wherein the first subframe includes a third symbol representing a second secondary synchronization sequence, the third symbol being directly adjacent to the first symbol, and wherein the second subframe includes a fourth symbol representing a second primary synchronization sequence, the fourth symbol being directly adjacent to the second symbol.














Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2 of the instant application merely broaden the scope of the claims 1 and 9 of patent 9,496,976.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of parent U.S. Patent No. 9,113,380 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application merely broadens the scope of the claims 1 and 5  of the A Patent by eliminating the elements and their functions of the independent claims, and claims 1-2 of this instant application is therefore an obvious variant thereof.
Instant Application 14792822
Patent 9,113,380
1. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting a primary synchronization signal and a secondary synchronization signal from a received signal; and identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal; wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A method of performing cell search in a mobile station of a wireless communication system, the method comprising: detecting a first synchronization sequence from a frame including a plurality of first synchronization sequences having the same sequence and a plurality of second synchronization sequences having different sequences; detecting at least one second synchronization sequence from the frame; specifying a first part of cell identifiers used in the wireless communication system, based on the detected first synchronization sequence; specifying a second part of the cell identifiers based on the detected second synchronization sequence; and detecting, by a cell identifier detecting unit, a cell identifier by a combination of the first part and the second part, in order to identify a cell, wherein the frame comprises a plurality of sync blocks, each of the sync blocks includes a first symbol that has one of the first synchronization sequences and a second symbol that has one of the second synchronization sequences, each of the sync blocks corresponds to a repetition cycle of the first synchronization sequence, and one of the first symbols and one of the second symbols are directly adjacent to each other in each of the sync blocks, wherein each of the second synchronization sequences individually specifies the second part, and the first synchronization sequences further carry symbol timing information.
2. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating a secondary synchronization signal and a primary synchronization signal; and generating the forward link frame using the secondary synchronization signal and the primary synchronization signal, wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal, and wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
5. A method of generating a frame in a base station of a wireless communication system, the method comprising: generating a plurality of first synchronization sequences having the same sequence; generating a plurality of second synchronization sequences having different sequences; and generating the frame including the plurality of first synchronization sequences and the plurality of second synchronization sequences, wherein a first part of cell identifiers used in the wireless communication system is specified based on at least one of the first synchronization sequences, a second part of the cell identifiers is specified based on at least one of the second synchronization sequences, a cell identifier is specified, by a cell identifier detecting unit, by a combination of the first part and the second part, in order to identify a cell, the frame comprises a plurality of sync blocks, each of the sync blocks includes a first symbol that has one of the first synchronization sequences and a second symbol that has one of the second synchronization sequences, each of the sync blocks corresponds to a repetition cycle of the first synchronization sequence, and one of the first symbols and one of the second symbols are directly adjacent to each other in each of the sync blocks, wherein each of the second synchronization sequences individually specifies the second part, and the first synchronization sequences further carry symbol timing information.








Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2 of the instant application merely broaden the scope of the claims 1 and 5 of patent 9,113,380.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of parent U.S. Patent No. 8,406,218 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application merely broadens the scope of the claims 1 and 8  of the A Patent by eliminating the elements and their functions of the independent claims, and claims 1-2 of this instant application is therefore an obvious variant thereof.
Instant Application 17719398
Patent 8,406,218
1. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting a primary synchronization signal and a secondary synchronization signal from a received signal; and identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal; wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
8. A method of searching a cell in a mobile station of a communication system, the method comprising: receiving a forward link frame from a base station; detecting at least one first synchronization sequence and at least one second synchronization sequence from the forward link frame; and detecting a cell identity specified by a combination of a first cell group information included in the first synchronization sequence and a second cell group information included in the second synchronization sequence, wherein the forward link frame includes a plurality of sync blocks, a plurality of first synchronization channels, and a plurality of second synchronization channels, and each of the first synchronization channels and each of the second synchronization channels are disposed on two adjacent symbols in each of the sync blocks, wherein each of first synchronization sequences that are respectively included in the first synchronization channels corresponds to the first cell group information, and a set of second synchronization sequences that are respectively included the second synchronization channels corresponds to the second cell group information, and wherein the sync block corresponds to a repetition cycle of the first synchronization channels.
2. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating a secondary synchronization signal and a primary synchronization signal; and generating the forward link frame using the secondary synchronization signal and the primary synchronization signal, wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal, and wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A method of generating a forward link frame in a communication system, the method comprising: generating first synchronization channels including a first cell group information; generating second synchronization channels including a second cell group information; and generating the forward link frame including the first synchronization channels and the second synchronization channels, wherein the forward link frame further includes a plurality of sync blocks, and each of the first synchronization channels and each of the second synchronization channels are disposed on two adjacent symbols in each of the sync blocks, wherein a cell identity is specified by a combination of the first cell group information and the second cell group information, wherein each of first synchronization sequences that are respectively included in the first synchronization channels corresponds to the first cell group information, and a set of second synchronization sequences that are respectively included the second synchronization channels corresponds to the second cell group information, and wherein the sync block corresponds to a repetition cycle of the first synchronization channels.














Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2 of the instant application merely broaden the scope of the claims 1-8 of patent 8,406,218.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8-11 of parent U.S. Patent No. 8,311,031 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application merely broadens the scope of the claims 1-4 and 8-11  of the A Patent by eliminating the elements and their functions of the independent claims, and claims 1-2 of this instant application is therefore an obvious variant thereof.
Instant Application 17719398
Patent 8,311,031
1. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting a primary synchronization signal and a secondary synchronization signal from a received signal; and identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal; wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A method of performing cell search in a mobile station of a wireless communication system, the method comprising: searching a primary synchronization sequence (PSS) carrying partial information of a cell identification, wherein the PSS is one of a plurality of different PSSs that the wireless communication system employs, searching at least one secondary synchronization sequence (SSS) carrying remaining information of the cell identification, and identifying a cell ID using the PSS and the at least one SSS, wherein the PSS is repeatedly disposed in at least two symbols in a frame, and different SSSs are disposed in at least two symbols in the frame.

2. The method of claim 1, wherein each of the different SSSs individually indicates the remaining information of the cell identification.

3. The method of claim 1, wherein the remaining information of the cell identification is information of a cell group to which the mobile station belongs.

4. The method of claim 3, wherein the partial information is information to identify a cell within the cell group.
2. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating a secondary synchronization signal and a primary synchronization signal; and generating the forward link frame using the secondary synchronization signal and the primary synchronization signal, wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal, and wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
8. An apparatus for performing cell search in a wireless communication system, the apparatus comprising: a controller configured to identify a cell ID using a primary synchronization sequence (PSS) carrying partial information of a cell identification and at least one secondary synchronization sequence (SSS) carrying remaining information of the cell identification, wherein the PSS is one of a plurality of different PSSs that the wireless communication system employs, and the PSS is repeatedly disposed in at least two symbols in a frame, and different SSSs are disposed in at least two symbols in the frame.

9. The apparatus of claim 8, wherein each of the different SSSs individually indicates the remaining information of the cell identification.

10. The apparatus of claim 8, wherein the remaining information of the cell identification is information of a cell group to which the mobile station belongs.

11. The apparatus of claim 10, wherein the partial information is information to identify a cell within the cell group.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2 of the instant application merely broaden the scope of the claims 1-4 and 8-11 of patent 8,311,031.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of parent U.S. Patent No. 7,969,964 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application merely broadens the scope of the claims 1 and 11  of the A Patent by eliminating the elements and their functions of the independent claims, and claims 1-2 of this instant application is therefore an obvious variant thereof.
Instant Application 17719398
Patent 7,969,964
1. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting a primary synchronization signal and a secondary synchronization signal from a received signal; and identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal; wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
1. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating secondary synchronization signals for identifying a cell group; generating a primary synchronization signal for identifying a cell in the cell group corresponding to the secondary synchronization signals; and generating the forward link frame using the secondary synchronization signals and the primary synchronization signal, wherein the forward link frame comprises a plurality of symbols in a time domain, the secondary synchronization signals are disposed on at least two symbols, respectively, and the secondary synchronization signals disposed on the different symbols are different sequences from each other.
2. A method of generating a forward link frame in a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: generating a secondary synchronization signal and a primary synchronization signal; and generating the forward link frame using the secondary synchronization signal and the primary synchronization signal, wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal, and wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group.
11. A method of searching a cell in a mobile station of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells, the method comprising: detecting secondary synchronization signals and a primary synchronization signal from a received signal; and identifying a cell ID using information of the secondary and primary synchronization signals, wherein the secondary synchronization signals include information of a cell group to which the mobile station belongs, and the primary synchronization signal includes information of a cell to which the mobile station belongs among cells within the cell group, wherein a frame of the received signal comprises a plurality of symbols in a time domain, the secondary synchronization signals are disposed on at least two symbols, respectively, and the secondary synchronization signals disposed on the different symbols are different sequences from each other.














Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2 of the instant application merely broaden the scope of the claims 1 and 11 of patent 7,969,964.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-2 are rejected under 35 U.S.C. 102(e) as being anticipated by Onggosanusi et al (US Pub. No.:2008/0019350).


As per claim 1, Onggosanusi discloses A method of searching a cell (see Fig. 6, para. 0044, lines 1-2, a method of 2-step cell search procedure utilizing multiple primary synchronization sequences in a wireless communication system) in a mobile station (see Fig. 1, a user equipment receiver 110 having a receive unit 111 and a processing unit 112) of a communication system in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells(see Fig. 6, para. 0044, lines 1-2, a method of 2-step cell search procedure utilizing multiple primary synchronization sequences in a wireless communication system), the method comprising: 
detecting a primary synchronization signal (see para. 0042, lines 1-3, detecting a first (primary) synchronization sequence by mobile station, with a subset of N sequences / plurality of primary sequence, ) and a secondary synchronization signal from a received signal (see para. 0042, lines 1-5, the timing and primary sequence index are jointly detected, detecting plurality second synchronization sequences); and 
identifying a cell based on a combination of the primary synchronization signal and the secondary synchronization signal(see Fig.6, 0044, lines 4-9, the primary sequence index corresponds to the Cell ID (the primary synchronization signal) within Cell ID group and the secondary synchronization signal is use to acquire / detect / the Cell ID group, see also para. 0034, detecting a full cell ID)) ; 
wherein the secondary synchronization signal is related to the cell group to which the mobile station belongs (see para. 0044, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID group) / the secondary synchronization signal is related to the cell group as determined by the mobile station) and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group(see para. 0044, lines 4-8, the primary synchronization signal and consists of symbol timing and primary sequence index detection and the primary sequence index corresponds / the primary synchronization signal is related to the cell within Cell ID group)).

As per claim 2, Onggosanusi discloses A method of generating a forward link frame (see Fig.1, para. 0040, 0045, cellular downlink synchronization signal and generating a frame) in a communication system (see Fig.1, para. 0039) in which a plurality of cells are grouped into a plurality of cell groups, and each cell group includes at least two cells (see Fig.1, para. 0043), the method comprising: 
generating a secondary synchronization signal (see para. 0039, 0043, secondary portion of the synchronization signal comprises Cell-ID group indicator) and a primary synchronization signal (see para. 0042, 0045, 0098, the PSC also serves as a partial Cell-ID, therefore it can be used to determine cell group with the SSC); and 
generating the forward link frame using the secondary synchronization signal and the primary synchronization signal (see para. 0043-0045, The SCH is carried within a downlink SYNC preamble which is transmitted once every 10 ms frame. As denoted earlier, the SCH includes the primary and secondary portions of SCH (i.e., P-SCH and S-SCH). Two different schemes are addressed, which are based on the manner in which P-SCH and S-SCH are multiplexed. In a first scheme (Scheme 1), the P-SCH and S-SCH are multiplexed in the time domain whereas a second scheme (Scheme 2) employs frequency domain multiplexing / generating a forward link frame, see also Fig.6, para. 0058), 
wherein a cell is identified based on a combination of the primary synchronization signal and the secondary synchronization signal (see Fig.6, 0044, lines 4-9, the primary sequence index corresponds to the Cell ID (the primary synchronization signal) within Cell ID group and the secondary synchronization signal is use to acquire / detect / the Cell ID group, see also para. 0034, detecting a full cell ID)), and 
wherein the secondary synchronization signal is related to the cell group to which a mobile station belongs  (see para. 0044, lines 1-4, the secondary synchronization signal carries/ specifying, the Cell ID group) / the secondary synchronization signal is related to the cell group as determined by the mobile station) and the primary synchronization signal is related to the cell to which the mobile station belongs within the cell group (see para. 0044, lines 4-8, the primary synchronization signal and consists of symbol timing and primary sequence index detection and the primary sequence index corresponds / the primary synchronization signal is related to the cell within Cell ID group)).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akita et al. (US Pub. No.: 2007/0183306) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469